 
 
Exhibit 10.1
Harbin Electric, Inc.
 
No. 9, Ha Ping Xi Lu, Ha Ping Lu Ji Zhong Qu
 
Harbin Kai Fa Qu, Harbin, China 150060
December 11, 2008,
effective as of August 31, 2008


Shelton Technology LLC
1685 W. Hamlin Road
Rochester Hills, MI 48309
Attention: Shaotang Chen
 
Amendment to Letter Agreement
 
Reference is made to a certain Letter Agreement (the “Agreement”), dated as of
April 9, 2007, between Harbin Electric, Inc., a Nevada corporation, and Shelton
Technology, LLC, a Michigan limited liability company.  Capitalized terms used
herein that are not defined shall have the respective meanings given to them in
the Agreement.
 
Section 3(a) of the Agreement is amended by changing the date August, 31, 2008
to December 31, 2008 (thereby extending the Term through such date).
 
The first sentence of Section 4 is amended to read as follows:
 
By notice given to Shelton by December 31, 2008, each of Harbin and the Venture
shall have the right to require Shelton to contribute to the Venture the
Licensed Assets and the Customer Accounts, free and clear of Liens (as defined
in Section 8(e)), in consideration for a limited liability company interest in
Venture entitling Shelton to a 49% share of Venture’s profits, losses, and
distributions of its assets.


Except as expressly amended or waived or otherwise specifically provided herein,
all of the terms and conditions of the Agreement shall remain in full force and
effect.


Please acknowledge your agreement to the foregoing, by signing in the space
provided below.
 

 
Very truly yours,
 
HARBIN ELECTRIC, INC.
         
By: /s/ Tianfu Yang            
 
Its: Chairman and Chief Executive Officer


CONSENTED AND AGREED TO:
SHELTON TECHNOLOGY, LLC
 
By: /s/ Shaotang Chen    
 
By: /s/ Julie Xie        
Its: Directors
 
 
 
 

--------------------------------------------------------------------------------

 
 